DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (WO 2015/117704) in view of Batista (WO 2016/005602).
Claim 1. Mironov et al. discloses a cartridge for use in an electrically operated aerosol-generating system, comprising: cartridge 20 which itself comprises a housing 24, the housing containing two separate capillary materials 27, 28. A disc of a first capillary material 27 (aerosol-forming sheet) is provided to contact the heater element 36, 32 in use. A larger body of a second capillary material 28 is provided on an opposite side of the first capillary material 27 to the heater assembly. Both the first capillary 
Mironov et al. does not explicitly disclose a thermally conductive material configured to conduct heat from the electrically conductive filament arrangement to the solid aerosol-forming substrate.
Batista discloses an electrically operated aerosol-generating system comprising a heater which may be arranged to heat the respective aerosol-forming substrate by one or more of conduction, convection and radiation a heater wherein heat from the heater may be conducted to the aerosol-forming substrate by means of an intermediate heat conductive element (Page 11, lines 11-15).

Claim 2. Modified Mironov et al. discloses that the substrate 34 is formed from a polyimide sheet (Mironov Page 22, lines 8-9).
Claim 3. Modified Mironov et al. discloses that the substrate 34 is on a top side of the heater filaments 36 away from housing 24 (Mironov Figure 5b).
Claim 4. Modified Mironov et al. discloses that the system is arranged so that there is a large contact area between the heater assembly and liquid aerosol-forming substrate (Mironov Abstract).
Claim 5. Modified Mironov et al. discloses that the aerosol forming substrate may comprise tobacco and may be a solid substrate (Mironov Page 11, lines 9-10; Page 13, lines 8-9).
Claim 6. Modified Mironov et al. discloses that the heater assembly is fluid permeable and substantially flat and the electrically conductive filament arrangement is also substantially flat (Mironov Abstract; Page 2, lines 4-19).

Claim 7. Mironov et al. discloses a cartridge for use in an electrically operated aerosol-generating system, comprising: cartridge 20 which itself comprises a housing 
Mironov et al. does not explicitly disclose a thermally conductive material configured to conduct heat from the electrically conductive filament arrangement to the solid aerosol-forming substrate.

Batista teaches that the aerosol-generating system heater may heat the aerosol-forming substrate by one or more of conduction, convection, and radiation and that the heater may be configured to have different heating profiles (Abstract; Page 11, lines 11-12). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mironov to include an intermediate heat conductive element to improve the heat transfer from the heater to the substrate and allow for different heating profiles. 

Claim 8. Mironov et al. discloses a cartridge for use in an electrically operated aerosol-generating system, comprising: cartridge 20 which itself comprises a housing 24, the housing containing two separate capillary materials 27, 28. A disc of a first capillary material 27 (aerosol-forming sheet) is provided to contact the heater element 36, 32 in use. A larger body of a second capillary material 28 (reservoir) is provided on an opposite side of the first capillary material 27 to the heater assembly. Both the first capillary material and the second capillary material retain liquid aerosol-forming substrate. The first capillary material is a heat resistant material, such as a fiberglass or fiberglass containing material (Page 19, line 34 – Page 20, line 19; Figure 4). The aerosol forming substrate may be a solid substrate. Ambient air may pass through one 
Mironov et al. does not explicitly disclose a thermally conductive material configured to conduct heat from the electrically conductive filament arrangement to the solid aerosol-forming substrate.
Batista discloses an electrically operated aerosol-generating system comprising a heater which may be arranged to heat the respective aerosol-forming substrate by one or more of conduction, convection and radiation a heater wherein heat from the heater may be conducted to the aerosol-forming substrate by means of an intermediate heat conductive element (Page 11, lines 11-15).
Batista teaches that the aerosol-generating system heater may heat the aerosol-forming substrate by one or more of conduction, convection, and radiation and that the heater may be configured to have different heating profiles (Abstract; Page 11, lines 11-
Claim 9. Modified Mironov et al. discloses that the device comprises a main body 11 which defines a cavity configured to receive cartridge 20 (Figures 1A and 1B).
Claim 10. Modified Mironov et al. discloses that the heater assembly is fluid permeable and substantially flat and the electrically conductive filament arrangement is also substantially flat (Mironov Abstract; Page 2, lines 4-19).

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Applicant argues that Mironov does not disclose a solid aerosol forming substrate on the base, the aerosol forming substrate in the form of an aerosol-forming sheet including at least one aerosol-former, the aerosol-forming sheet being a layer on the base, the layer covering at least a portion of the base and at least a portion of the filament arrangement. Examiner argues that Mironov teaches a disc of a first capillary material 27 (aerosol-forming sheet) is provided to contact the heater element 36, 32 in use. A larger body of a second capillary material 28 is provided on an opposite side of the first capillary material 27 to the heater assembly. Both the first capillary material and the second capillary material retain liquid aerosol-forming substrate. The first capillary material is a heat resistant material, such as a fiberglass or fiberglass containing material (Page 19, line 34 – Page 20, line 19; Figure 4). Mironov further teaches that the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747